—Writ of habeas corpus in the nature of an application for bail reduction upon Queens County Indictment No. 763/97, and for leave to prosecute the proceeding as a poor person.
Ordered that the branch of the application which is for leave to prosecute the proceeding as a poor person is granted; and it is further,
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.